 1   Donald P. Sullivan (State Bar No. 191080)
     JACKSON LEWIS P.C.
 2   50 California Street, 9th Floor
     San Francisco, California 94111-4615
 3   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
 4   E-mail: Donald.Sullivan@jacksonlewis.com
 5   Attorneys for Defendant
     AMERICAN PARAGON PROTECTIVE
 6   SERVICES, LLC
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                           SAN JOSE DIVISION

11

12   ERICA SORIA,                                            Case No.

13                   Plaintiff,                              DEFENDANT’S LOCAL RULE 3-15
                                                             CERTIFICATION OF INTERESTED
14           v.                                              ENTITIES OR PERSONS

15   AMERICAN PARAGON PROTECTIVE
     SERVICES, LLC, and DOES 1 through 10,
16   inclusive,

17                   Defendant.

18

19
20

21   TO THE CLERK OF THE U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT
22   OF CALIFORNIA, PLAINTIFF ERICA SORIA AND HER ATTORNEYS OF RECORD:
23           PLEASE TAKE NOTICE THAT pursuant to Civil L.R. 3-15, the undersigned certifies
24   that the following listed persons, associations of persons, firms, partnerships, corporations

25   (including parent corporations) or other entities (i) have a financial interest in the subject matter in

26   ///

27   ///

28   ///

                                                         1
     Defendant’s Cert. of Int. Entities or Persons                                                  Case No.
